DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 Response to Amendment
 This Office Action is in response to the amendment filed on 11/4/2021. As directed by the amendment, claim 4 was amended, and no claims were added or canceled. Thus, claims 1-7 are pending for this application. 
 
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


  Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "said power cord" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected due to dependence on a rejected base claim.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Pignatelli (US 2014/0303692) in view of Malpee (US 5,774,898).
Regarding claim 1, Pignatelli discloses (Fig. 1-5) a foot massaging sock assembly being configured to massage a foot, said assembly comprising: 
a sock (sock that includes insole 12, paragraph [0018]) being wearable on a foot, said sock having a sole, a toe, a heel and a top end, said top end being open for insertably receiving the foot (though the sock embodiment is not shown in the figures of Pignatelli, socks inherently include a sole, toe, heel and top end, where the top end is open for insertably receiving a foot); 
a plurality of massagers (energy emitting devices 18, which produce a “massaging effect”, paragraph [0030]), each of said massagers being integrated into said sock (paragraph [0030]), each of said massagers being positioned on said sole (provided on insole, therefore positioned on sole), wherein each of said massagers is configured to engage the sole of the foot when said sock is worn (provided on insole, therefore positioned on sole), each of said massagers 
a power cord (external power source 30, in the form of a cord plugged into wall socket, paragraph [0022]) being coupled to and extending away from said sock (paragraph [0022]), said power cord being electrically coupled to each of said massagers (massagers derive power from power source 30, and therefore the power source 30 is electrically coupled to each of the massagers), said power cord being pluggable into a power source comprising a female electrical outlet (pluggable into a wall socket, paragraph [0022]).
Pignatelli does not disclose a strap being coupled to said sock, said strap being positioned adjacent to said top end, said strap being wrappable around a user's calf when said sock is worn wherein said strap is configured to tighten said sock around the user's calf. However, Malpee teaches (Fig. 1) a sock (foot glove 1) having a strap (strap 15) being coupled to said sock, said strap being positioned adjacent to said top end, said strap being wrappable around a user's calf when said sock is worn wherein said strap is configured to tighten said sock around the user's calf (see Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foot massaging sock of Pignatelli to include a strap coupled to the sock, as taught by Malpee, for the purpose of providing additional leg support (Col. 4 lines 14-20), and to allow for adjustable tightening of the sock, thereby allowing user’s foot to remain in contact with the massaging devices.
Regarding claim 2, modified Pignatelli discloses a first mating member (hook material 19) being coupled to said strap (coupled to strap 15); and a second mating member (loop material 17) being coupled to said sock (coupled to elastic band 13), said second mating member being spaced from said top end of said sock (loop material 17 spaced below the top edge of band 13), said first mating member releasably engaging said second mating member when said strap is wrapped around the user's calf (hook and loop engagement is reversible).
  
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pignatelli (US 2014/0303692) in view of Malpee (US 5,774,898), and further in view of Cutler (US 6,375,630).
 Regarding claim 3, modified Pignatelli discloses said power cord (30) extends outwardly from said heel (extends outwardly from side of heel, as shown in Fig. 1 of Pignatelli), said power cord having a distal end with respect to said sock, said distal end having a male plug being electrically coupled thereto for plugging into the female electrical outlet (paragraph [0022] Pignatelli); a control being coupled to said power cord (control 40, coupled to power supply 26, coupled to power cord 30), said control being electrically coupled to said power cord such that said control is in electrical communication with each of said massagers (paragraph [0027]). Pignatelli does not disclose said control having a power button for turning each of said massagers on and off; said control having an increase button for increasing an intensity of said massagers toward a maximum intensity; said control having a decrease button for decreasing the intensity of said massagers toward a minimum intensity; said control having a light emitter being coupled thereto, said light emitter being electrically coupled to said power button, said light 
However, Cutler teaches (Fig. 2) a controller (36) having a power button (46) for turning each of said massagers on and off (Col. 7 lines 5-10); said control having an increase button for increasing an intensity of said massagers toward a maximum intensity (switch button 96 adjusts intensity and includes a “+” button that increases intensity of the massagers, see Fig. 2 and Col. 7 lines 49-53); said control having a decrease button for decreasing the intensity of said massagers toward a minimum intensity (switch button 96 adjusts intensity and includes a “-” button that decreases intensity of the massagers, see Fig. 2 and Col. 7 lines 49-53); said control having a light emitter being coupled thereto (LED 48), said light emitter being electrically coupled to said power button, said light emitter being turned on to emit light when said massagers are turned on wherein said light emitter is configured to visually alert the user that said massagers are turned on (LED 48 lights up when power is supplied, and indicates whether massagers are on or off, Col. 8 lines 19-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control of modified Pignatelli to include a power button for turning each of said massagers on and off; said control having an increase button for increasing an intensity of said massagers toward a maximum intensity; said control having a decrease button for decreasing the intensity of said massagers toward a minimum intensity; said control having a light emitter being coupled thereto, said light emitter being electrically coupled to said power button, said light emitter being turned on to emit light when said massagers are turned on wherein said light emitter is configured to visually alert the user that said massagers are turned on, as taught by Cutler, for the purpose of providing 
Regarding claim 4,  Pignatelli discloses (Fig. 1-5) a foot massaging sock assembly being configured to massage a foot, said assembly comprising: 
a sock (sock that includes insole 12, paragraph [0018]) being wearable on a foot, said sock having a sole, a toe, a heel and a top end, said top end being open for insertably receiving the foot (though the sock embodiment is not shown in the figures of Pignatelli, socks inherently include a sole, toe, heel and top end, where the top end is open for insertably receiving a foot); 
a plurality of massagers (energy emitting devices 18, which produce a “massaging effect”, paragraph [0030]), each of said massagers being integrated into said sock (paragraph [0030]), each of said massagers being positioned on said sole (provided on insole, therefore positioned on sole), wherein each of said massagers is configured to engage the sole of the foot when said sock is worn (provided on insole, therefore positioned on sole), each of said massagers undulating about a horizontal axis (Fig. 2 shows arrangement of massagers which undulate about at least one horizontal axis) when said massagers are turned on, wherein said plurality of massagers is configured to massage the sole of the foot when said sock is worn (produce a “massaging effect”, paragraph [0030]), said massagers being spaced apart from each other and being distributed between said toe and said heel (see Fig. 2), and 
Pignatelli does not disclose a strap being coupled to said sock, said strap being positioned adjacent to said top end, said strap being wrappable around a user's calf when said sock is worn wherein said strap is configured to tighten said sock around the user's calf. However, Malpee teaches (Fig. 1) a sock (foot glove 1) having a strap (strap 15) being coupled to said sock, said 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foot massaging sock of Pignatelli to include a strap coupled to the sock, as taught by Malpee, for the purpose of providing additional leg support (Col. 4 lines 14-20), and to allow for adjustable tightening of the sock, thereby allowing user’s foot to remain in contact with the massaging devices.
Modified Pignatelli discloses a first mating member (hook material 19) being coupled to said strap (coupled to strap 15); and a second mating member (loop material 17) being coupled to said sock (coupled to elastic band 13), said second mating member being spaced from said top end of said sock (loop material 17 spaced below the top edge of band 13), said first mating member releasably engaging said second mating member when said strap is wrapped around the user's calf (hook and loop engagement is reversible).
Modified Pignatelli discloses said power cord (30) extends outwardly from said heel (extends outwardly from side of heel, as shown in Fig. 1 of Pignatelli), said power cord having a distal end with respect to said sock, said distal end having a male plug being electrically coupled thereto for plugging into the female electrical outlet (paragraph [0022] Pignatelli); a control being coupled to said power cord (control 40, coupled to power supply 26, coupled to power cord 30), said control being electrically coupled to said power cord such that said control is in electrical communication with each of said massagers (paragraph [0027]). Pignatelli does not disclose said control having a power button for turning each of said massagers on and off; said control having an increase button for increasing an intensity of said massagers toward a 
However, Cutler teaches (Fig. 2) a controller (36) having a power button (46) for turning each of said massagers on and off (Col. 7 lines 5-10); said control having an increase button for increasing an intensity of said massagers toward a maximum intensity (switch button 96 adjusts intensity and includes a “+” button that increases intensity of the massagers, see Fig. 2 and Col. 7 lines 49-53); said control having a decrease button for decreasing the intensity of said massagers toward a minimum intensity (switch button 96 adjusts intensity and includes a “-” button that decreases intensity of the massagers, see Fig. 2 and Col. 7 lines 49-53); said control having a light emitter being coupled thereto (LED 48), said light emitter being electrically coupled to said power button, said light emitter being turned on to emit light when said massagers are turned on wherein said light emitter is configured to visually alert the user that said massagers are turned on (LED 48 lights up when power is supplied, and indicates whether massagers are on or off, Col. 8 lines 19-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control of modified Pignatelli to include a power button for turning each of said massagers on and off; said control having an increase button for increasing an intensity of said massagers toward a maximum intensity; said control having a decrease button for decreasing the intensity of said massagers toward a minimum intensity; said control having a light emitter being coupled thereto, said light emitter 
Regarding claim 5, modified Pignatelli discloses a power supply (rechargeable battery 27, paragraph [0022]) being integrated into said sock, said power supply being electrically coupled to each of said massagers (see Fig. 1), said power supply comprising at least one battery (rechargeable battery 27).

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pignatelli (US 2014/0303692) in view of Malpee (US 5,774,898) and Cutler (US 6,375,630), and further in view of Prescott (US 6,156,028).
Regarding claim 6, modified Pignatelli at least one battery (rechargeable battery 27) rechargeable by an external power source (paragraph [0022]), but does not disclose a charge port being coupled to said sock, said charge port being electrically coupled to said power supply, said charge port having a charger being electrically plugged therein for charging said at least one battery.
However, Prescott teaches (Fig. 1 and 4) a charge port (recharge contact 16) being coupled to said sock (coupled to insole device, placed inside a sock, see Col. 4 lines 40-43), said charge port being electrically coupled to said power supply (power supply 26), said charge port 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sock of modified Pignatelli to include a charge port, as taught by Prescott, for the purpose of providing an easily accessible charge location to insert a charge device to recharge the rechargeable battery.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pignatelli (US 2014/0303692) in view of Malpee (US 5,774,898), Cutler (US 6,375,630), and Prescott (US 6,156,028), and further in view of Campbell (US 2018/0213879).
Regarding claim 7, modified Pignatelli discloses wireless communication between the control and a remote controller (wireless communication 51 between control 40 and remote control 50), but does not disclose a transceiver being integrated into said sock, said transceiver being electrically coupled to said power supply, said transceiver being in wireless electrical communication with a remote control wherein said massagers are configured to be remotely turned on and off.
However, Campbell teaches (Fig. 1-9) a massage device including a transceiver (522) being integrated into a footwear device (paragraph [0075]), said transceiver being electrically coupled to said power supply (see Fig. 5), said transceiver being in wireless electrical communication with a remote control (e.g. smartphone 108) wherein said massagers are configured to be remotely turned on and off (paragraph [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify assembly of modified Pignatelli to .
  
Response to Arguments
Applicant’s arguments filed 11/4/2021 have been fully considered.
Regarding rejection of claims 1 and 4, applicant argued that Pignatelli discloses “sequential activation” of massagers and therefore does not disclose “undulating motion” of the massagers as is required by the claim (page 6 paragraph 5 Remarks).
The examiner respectfully disagrees.
Claims 1 and 4 recite “each of said massagers undulating about a horizontal axis when said massagers are turned on”, and the examiner has interpreted this limitation to mean that the massagers are positioned to be undulating about a horizontal axis (whether or not the massagers are on or off, the massagers are still physically positioned in an undulating fashion). Claims 1 and 4 do not recite anything regarding activation or undulating motion, therefore applicants arguments regarding the prior art not producing undulating motion is moot (Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)). It’s noted that the applicant’s claim is directed toward a device, not a method of operating the device or order of operating the massagers of the device.
 Applicant’s arguments regarding allowability of the dependent claims has been considered but is moot due to rejection of all independent claims.
  
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785